IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


GLENDA K. SMITH,                       : No. 391 EAL 2016
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
             v.                        :
                                       :
                                       :
WILLIE J. COLEMAN,                     :
                                       :
                    Petitioner         :


                                   ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2016, the Petition for Allowance of

Appeal is denied.